Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                   June 07, 2016

The Court of Appeals hereby passes the following order:

A16D0395. TOREY M. FOWLER v. THE STATE.

       In 2006, Torey Fowler pled guilty to possession of cocaine with intent to
distribute, four counts of possession of cocaine with intent to distribute within 1,000
feet of a housing project, two counts of possession of cocaine with intent to distribute
within 1,000 feet of a school, driving with a suspended license, and operating a motor
vehicle without a valid license plate. We affirmed the trial court’s denial of his
motion for an out-of-time appeal and motion to withdraw his guilty plea in an
unpublished opinion. Fowler v. State, A15A0624 (decided April 14, 2015). The trial
court subsequently revoked Fowler’s probation in 2012. Three years later, Fowler
filed an application for discretionary appeal from his probation revocation, which we
dismissed as untimely. Fowler v. State, Case No. A16D0252 (dismissed February 19,
2016). On April 19, 2016, Fowler filed an application for discretionary appeal in the
Supreme Court, seeking review of a July 14, 2014 order denying several pro se
motions. The Supreme Court transferred the case to us. We, however, lack
jurisdiction.
       As Fowler knows from our order dismissing his last application, an application
for discretionary review must be filed within 30 days of the order to be appealed.
OCGA § 5-6-35 (d). The filing deadline is jurisdictional, and this Court is unable to
accept an untimely application. See Crosson v. Conway, 291 Ga. 220 (1) (728 SE2d
617) (2012). Here, Fowler filed his application nearly two years after entry of the
order he seeks to appeal. Accordingly, this untimely application is hereby
DISMISSED for lack of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                                                             06/07/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                        , Clerk.